     Case 5:18-cv-01336 Document 40 Filed 09/16/19 Page 1 of 3 PageID #: 291



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


KOMATSU FINANCIAL LIMITED
PARTERNSHIP,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC.,

                              Defendant.




                                            ORDER


       The Court has reviewed Plaintiff Komatsu Financial Limited Partnership’s Motion for

Partial Summary Judgment (Document 30), Plaintiff Komatsu Financial Limited Partnership’s

Memorandum in Support of Its Motion for Partial Summary Judgment (Document 31), the

Defendant’s Response in Opposition to Plaintiff Komatsu Financial Limited Partnership’s Motion

for Partial Summary Judgment (Document 32), the Reply in Support of Plaintiff’s Motion for

Partial Summary Judgment (Document 34), and the Supplement to the Reply in Support of

Plaintiff’s Motion for Partial Summary Judgment (Document 35). After careful consideration,

the Court finds that the Plaintiff’s motion for partial summary judgment should be granted.

       A motion hearing was held on September 12, 2019. At the hearing, the parties agreed to

the amount owed and the calculation of late fees. The parties briefly argued regarding attorneys’

fees, and the court ruled that attorneys’ fees are to be awarded up to the date of the filing which

resolved the dispute of late fee calculations.     The Court has also reviewed the Plaintiff’s
    Case 5:18-cv-01336 Document 40 Filed 09/16/19 Page 2 of 3 PageID #: 292



Verification and Affidavit submitted at the motion hearing. The Court makes the following

findings, based on the verification and affidavit:

           1. The unpaid principal balance including interest as of September 12, 2019, is

               $9,301,029.80.

           2. Paragraph 4(a) of the Term Note, attached to the Complaint as Exhibit A,

               establishes Komatsu’s right to recover from Defendant late fees for any payment

               that is not paid within ten days of the due date.

           3. Defendant has failed to pay, within 10 days of the due date, the payments that were

               due on October 18, 2017, and every monthly payment thereafter through and

               including the payment that came due on August 18, 2019—a total of 23 payments.

           4. The amount of each scheduled payment was $119,657.07. Accordingly, the late

               fee is $5,982.85 for each payment, for a total of $137,605.63 as of September 12,

               2019.

           5. Late fees of $5,982.85 will continue to accrue monthly commencing with the

               September 18, 2019 payment which will be deemed to be late on September 28,

               2019, and on the 28th day of each subsequent month, until the date of judgment.

       Attorneys’ fees are to be awarded up to May 10, 2019, the date on which the Plaintiff

submitted the reply in support of Plaintiff’s motion for partial summary judgement, acquiescing to

the Defendant’s position with respect to calculation of late fees. The Court finds that no attorneys’

fees are to be awarded past the date of that filing. In the event the parties are not in agreement as

to the amount of reasonable attorneys’ fees, Counsel for the Plaintiff shall submit a request and




                                                     2
    Case 5:18-cv-01336 Document 40 Filed 09/16/19 Page 3 of 3 PageID #: 293



supporting documentation for reasonable attorneys’ fees within two (2) weeks of entry of this

order.

         The Court ORDERS that the Plaintiff Komatsu Financial Limited Partnership’s Motion

for Partial Summary Judgment (Document 30) be GRANTED subject to the amounts and

conditions set forth herein.

         The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                           ENTER:        September 16, 2019




                                              3
